Title: From George Washington to John Mitchell, 17 February 1779
From: Washington, George
To: Mitchell, John


Dear Sir,
Camp at Middle brook February 17th 1779

My Plates and Dishes, once of Tinn—now little better than rusty Iron—are rather too much worn for delicate stomachs in fixed & peaceable quarters, tho they may yet serve in the busy and active movements of a Campaign. I therefore desire that you will send me a sett of Queens China if to be had. not less I conceive than what follows of each article will do.

2 large Turennes
3 dozn Dishes—sized
8 dozn Shallow Plates
3 dozn Soup Ditto
8 Table drinking Mugs
8 Ditto Salts. &
some pickle plates.

The whole to be very carefully packed.
I also desire you will send me Six tolerably genteel but not expensive Candlesticks all of a kind and three pair of Snuffers to them. I wish for as much fur as will edge a Coat, Waistcoat, & Breeches and that it may be sent to me as soon as possible. let this be accompanied by 2 pounds of Starch.
Your Nephew gave me the Padlock keys of the two last Trunks sent, but not the other keys of them; it is not in my power therefore (without spoiling the locks wch I am not disposed to do as I shall deliver the Trunks to Genl Greene for his & Harrison’s use) to get out the Sheeting you procured for me—you will please to have enquiry made for the other keys & send them under cover by some safe conveyance. Let me know how many Table Cloths you sent to me at different times & by whom—No more than Seven ever came to my hands. 3 at one time & 4 at another. I must request you to get me a good Hat. if my old Hatter Parish is furnished with materials I would prefer one of his make as those already had from him have proved good and he knows the size of my head. I do not wish by any means to be in the extreme of the fashion either in the size, or manner of Cocking it.
Please to examine if any of the inclosed Tickets have come up Prizes—if any thing is to be made of them be so obliging as to do it for me. My Complimts to Mrs Mitchell. I am Dr Sir Yr Most Obedt
G. W——n
P.S. I expect the Board of War will send you a Box of Papers for me—Please to let them be sent to head Qrs by a ⟨sa⟩fe hand & covered Waggon.
